





Exhibit 10.1
LEXINGTON REALTY TRUST


AMENDED AND RESTATED 2011 EQUITY-BASED AWARD PLAN


___________________


Plan Document
___________________


1.    Introduction.


(a)Purpose. By resolution of the Compensation Committee of its Board of Trustees
approved on March 27, 2017 (the “Committee Approval Date”), Lexington Realty
Trust (the “Company”) hereby establishes this amended and restated equity-based
incentive compensation plan to be known as the “Lexington Realty Trust Amended
and Restated 2011 Equity-Based Award Plan” (the “Plan”). The 2011 Equity-Based
Award Plan was originally established on March 28, 2011 by the Company’s Board
of Trustees for the following purposes: (i) to enhance the Company's ability to
attract highly qualified personnel; (ii) to strengthen its retention
capabilities; (iii) to enhance the long-term performance and competitiveness of
the Company; and (iv) to ensure that the interests of Plan participants align
with those of the Company's shareholders. This Plan, as amended and restated, is
intended to continue to achieve such purposes and to serve as the sole source
for all future equity-based awards to those eligible for Plan participation.


(b)Effective Date. This Plan shall become effective on the date (the “Effective
Date”) upon which it has received approval by a vote of a majority of the votes
cast at a duly held meeting of the Company's shareholders (or by such other
shareholder vote that the Committee determines to be sufficient for the issuance
of Shares and Awards according to the Company's governing documents and
Applicable Law).


(c)Definitions. Terms used herein and in Appendix I that begin with an initial
capital letter shall have the meanings set forth in Appendix I or elsewhere in
this Plan, unless the context of their use clearly indicates a different
meaning.


(d)Effect on Other Plans, Awards, and Arrangements. This Plan is not intended to
affect, and shall not affect, any share options, equity- based compensation, or
other benefits that the Company or its Affiliates may have provided, or may
provide in the future, pursuant to any agreement, plan, or program that is
independent of this Plan.


2.    Types of Awards. The Plan permits, but does not require, the granting of
the following types of Awards according to the Sections of the Plan listed
below:


Section 5
Share Options
Section 6
Shares Appreciation Rights (“SARs”)
Section 7
Restricted Share, Restricted Share Unit (“RSUs”) and Unrestricted Share Awards
Section 8
Performance Compensation Awards
Section 9
Dividends Equivalent Rights



3.        Shares Available for Awards.


(a)Generally. Subject to Section 12 below, from the Effective Date, a total of
5,329,790 Shares shall be available for issuance under the Plan, constituting
5,000,000 Shares plus 329,790 Shares underlying unexercised Share Options as of
the Committee Approval Date, awarded under the Plan prior to its amendment and
restatement. The Shares deliverable pursuant to Awards shall be authorized but
unissued Shares, or Shares that the Company otherwise holds in treasury or in
trust.






1

--------------------------------------------------------------------------------





(b)Replenishment; Counting of Shares. If an Award expires or becomes
un-exercisable without having been exercised in full or, with respect to
Restricted Shares, Restricted Share Units, or Performance Units, is forfeited to
the Company, the unpurchased Shares (or for Awards other than Options or SARs,
the forfeited Shares) which were subject thereto will become available for
future grant or sale under this Plan, unless this Plan has terminated. With
respect to SARs, all of the Shares covered by the Award (that is, Shares
actually issued pursuant to a SAR, as well as the Shares that represent payment
of the exercise price therefor) will cease to be available under this Plan.
Shares that actually have been issued under this Plan under any Award will not
revert to this Plan and will not become available for future distribution under
this Plan; provided, however, that if Shares issued pursuant to Awards of
Restricted Shares are forfeited to the Company, such Shares will become
available for future grant under this Plan. Shares: (i) used to pay the exercise
price of an Award, (ii) used to satisfy the Withholding Tax obligations related
to an Award, or (iii) re-acquired by the Company on the open market or otherwise
using cash proceeds from the exercise of Options will be deemed used under this
Plan and will not become available for future grant or sale under this Plan. To
the extent that an Award under this Plan is paid out in cash rather than Shares,
such cash payment will not result in reducing the number of Shares available for
issuance under this Plan. Notwithstanding the foregoing, and subject to
adjustment as provided in Section 13, the maximum number of Shares that may be
issued upon the exercise of ISOs will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Code Section 422, any Shares
that become available for issuance under this Plan pursuant to this
Section 3(b).


4.        Eligibility.


(a)General Rule. Subject to the express provisions of the Plan, the Committee
shall determine from the class of Eligible Persons those Persons to whom Awards
may be granted, the number of Shares subject to each Award, the price (if any)
to be paid for the Shares or the Award and, in the case of Performance Awards,
in addition to matters discussed in Section 8 below, the specific objectives,
goals and performance criteria that further define the Performance Award. The
Committee may grant ISOs only to Employees of the Company or any of its
Affiliates that is a “parent corporation” or “subsidiary corporation” within the
meaning of Section 424 of the Code, and may grant all other Awards to any
Eligible Person. A Participant who has been granted an Award may be granted an
additional Award or Awards in accordance with the terms of this Plan if the
Committee shall so determine, if such person is otherwise an Eligible Person.


(b)Documentation of Award. Each Award shall be evidenced by an Award Agreement
signed by the Company and by the Participant. The Award Agreement shall set
forth the material terms and conditions of the Award established by the
Committee, and each Award shall be subject to the terms and conditions set forth
in Sections 13, 22 and 23 unless otherwise specifically provided in an Award
Agreement.


(c)    Option and SAR Limits per Participant. During each year of the Plan, no
Participant may receive Options and/or SARs that relate to more than 20% of the
number of Shares designated in Section 3(a), as such number may be adjusted
pursuant to Section 12 below.


(d)Minimum Vesting for Awards. Notwithstanding any other provision of this Plan
to the contrary, Awards that are subject to vesting shall become vested on a pro
rata basis over a period of not less than one year following the Date of Grant;
provided, however, that, notwithstanding the foregoing, such Awards that result
in the issuance of an aggregate of up to 5% of the maximum number of Shares
available at any time pursuant to Section 3(a) may be granted without respect to
such minimum vesting provision.


5.        Share Options.


(a)Grants. Subject to the special rules for ISOs set forth in the next
paragraph, the Committee may grant Options to Eligible Persons pursuant to Award
Agreements (i) that set forth terms and conditions that are not inconsistent
with the Plan, that may be immediately exercisable or that may become
exercisable in whole or in part based on future events or conditions, (ii) that
may include vesting or other requirements for the right to exercise the Options,
and (iii) that may differ for any reason from those granted to other Eligible
Persons or classes of Eligible Persons, provided in all instances that:


(A) the exercise price for Shares subject to purchase through exercise of an
Option shall not be less than 100% of the Fair Market Value of the underlying
Shares on the Grant Date; and


(B) no Option shall be exercisable for a term ending more than ten years after
the Grant Date for such Option.


2

--------------------------------------------------------------------------------







(b)Special ISO Provisions. The following provisions shall control any grants of
Options that are denominated as ISOs; provided that ISOs may not be awarded
unless the Plan receives shareholder approval within twelve (12) months after
its Committee Approval Date, and provided further that ISOs may not be granted
more than ten (10) years after the Board approves the Plan.


(i)Eligibility. The Committee may grant ISOs only to Employees of the Company or
any of its Affiliates that is a “parent corporation” or “subsidiary corporation”
within the meaning of Code Section 424.


(ii)Documentation. Each Option that is intended to be an ISO must be designated
as an ISO in the Award Agreement, provided that any Option that is designated as
an ISO will not be an ISO to the extent that such Option fails to meet the
requirements of Code Section 422 or the provisions of this Section 5(b). In the
case of an ISO, the Committee shall determine on the Grant Date the acceptable
methods of paying the exercise price for Shares and shall include such methods
in the applicable Award Agreement.


(iii)$100,000 Limit. To the extent that the aggregate Fair Market Value of
Shares with respect to which ISOs first become exercisable by a Participant in
any calendar year (including those granted under this Plan and any other plan of
the Company or any of its Affiliates) exceeds U.S. $100,000, such excess Options
shall be treated as Non-ISOs. For purposes of determining whether the U.S.
$100,000 limit is exceeded, the Fair Market Value of the Shares subject to an
ISO shall be determined as of the Grant Date. In reducing the number of Options
treated as ISOs to meet the U.S. $100,000 limit, the most recently granted
Options shall be reduced first. In the event that Code Section 422 is amended to
alter the limitation set forth therein, the limitation of this paragraph shall
be automatically adjusted accordingly.


(iv) Grants to 10% Holders. In the case of an ISO granted to an Employee who is
a Ten Percent Holder on the Grant Date, the ISO's term shall not exceed five (5)
years from the Grant Date, and the exercise price shall be at least 110% of the
Fair Market Value of the underlying Shares as of the Grant Date. In the event
that Code Section 422 is amended to alter the limitations set forth therein, the
limitation of this paragraph shall be automatically adjusted accordingly.


(v) Substitution of Options. In the event that the Company or its Affiliate
acquires (whether by purchase, merger, or otherwise) all or substantially all of
the outstanding capital stock or assets of another corporation, or in the event
of any reorganization or other transaction qualifying under Code Section 424,
the Committee may, in accordance with the provisions of Code Section 424,
substitute ISOs for ISOs previously granted under the plan of the acquired
company provided (A) the excess of the aggregate Fair Market Value of the Shares
subject to an ISO immediately after the substitution over the aggregate exercise
price of such Shares is not more than the similar excess immediately before such
substitution, and (B) the new ISO does not give additional benefits to the
Participant, including any extension of the exercise period.


(vi)Notice of Disqualifying Dispositions. By executing an Award Agreement for
ISOs, each Participant agrees to notify the Company in writing immediately after
the Participant sells, transfers or otherwise disposes of any Shares acquired
through exercise of the ISO, if such disposition occurs within the earlier of
(A) two years of the Grant Date, or (B) one (1) year after the exercise of the
ISO being exercised. Each Participant further agrees to provide any information
about a disposition of Shares as may be requested by the Company from time to
time.


(c)Method of Exercise. Each Option may be exercised, in whole or in part
(provided, that the Company shall not be required to issue fractional Shares) at
any time and from time to time prior to its expiration, but only pursuant to the
terms of the applicable Award Agreement and subject to the times, circumstances,
and conditions for exercise contained in the applicable Award Agreement.
Exercise shall occur by delivery of both written notice of exercise to a
designated Employee of the Company and payment of the full exercise price for
the Shares being purchased. Unless otherwise specified in an Award Agreement,
the exercise price of Options held by any Participant shall be satisfied through
a net exercise by surrendering to the Company Shares otherwise receivable upon
exercise of the Option having a Fair Market Value on the date of exercise equal
to the aggregate exercise price of the Shares as to which the Option is being
exercised.


The Company shall not deliver Shares pursuant to the exercise of an Option until
the Company has received sufficient Shares (and/or funds to the extent otherwise
permitted pursuant to any Award Agreement) to cover the full exercise


3

--------------------------------------------------------------------------------





price due and all applicable Withholding Taxes required by reason of such
exercise.


Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Trustee or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or to continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.


(d)Exercise of an Unvested Option. Unvested Options shall not be exercisable by
the Participant.


(e)Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement or employment- related agreements the terms
and conditions on which an Option shall remain exercisable, if at all, following
termination of a Participant's Continuous Service. The Committee may waive or
modify these provisions at any time. To the extent that a Participant is not
entitled to exercise an Option at the date of his or her termination of
Continuous Service, or if the Participant (or other person entitled to exercise
the Option) does not exercise the Option to the extent so entitled within the
time specified in the Award Agreement, the relevant employment-related
agreements or below (as applicable), the Option shall terminate, and the Shares
underlying the unexercised portion of the Option shall revert to the Plan and
become available for future Awards. In no event may any Option be exercised
after the expiration of the Option term as set forth in the Award Agreement.


The following provisions shall apply to the extent an Award Agreement or an
employment-related agreement does not specify the terms and conditions upon
which an Option shall terminate when there is a termination of a Participant’s
Continuous Service:


Reason for terminating Continuous Service
Option Termination Date
 
 
(I)By the Company for Cause, or what would have been Cause if the Company had
known all of the relevant facts.
Termination of the Participant’s Continuous Service, or when Cause first
existed, if earlier.
 
 
(II)Disability of the Participant.
Within six (6) months after termination of the Participant’s Continuous Service.
(III)Retirement of the Participant.
Within six (6) months (three (3) months in the case of ISOs) after termination
of the Participant’s Continuous Service.
(IV)Death of the Participant during Continuous Service or within ninety (90)
days thereafter.
Within six (6) months after termination of the Participant’s Continuous Service.
(V)Any other reason.
Within ninety (90) days after termination of the Participant’s Continuous
Service.
 
 



If there is a Securities and Exchange Commission blackout period (or a
Company-imposed blackout period) that prohibits the buying or selling of Shares
during any part of the ten (10)-day period before the expiration of any Option
based on the termination of a Participant's Continuous Service (as described
above), the period for exercising the Options shall be extended until ten (10)
days beyond when such blackout period ends.


Notwithstanding any provision herein or within an Award Agreement, no Option
shall ever be exercisable after the expiration date of its original term as set
forth in the Award Agreement.


6.        SARS.


(a)Grants. The Committee may grant SARs to Eligible Persons pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan; provided that:


(i)the exercise price for the Shares subject to each SAR shall not be less than
the Fair Market Value of the underlying Shares as of the Grant Date (unless the
Award replaces a previously issued Option or SAR);


(ii) no SAR shall be exercisable for a term ending more than ten (10) years
after its Grant Date; and


(iii) each SAR shall, except to the extent that an Award Agreement for an SAR
(an “SAR Award Agreement”) provides otherwise, be subject to the provisions of
Section 5(e) relating to the effect of a termination of Participant's Continuous
Service, with “SAR” being substituted for “Option.”




4

--------------------------------------------------------------------------------





(b)Settlement. Subject to the Plan's terms, a SAR shall entitle the Participant,
upon exercise of the SAR, to receive Shares having a Fair Market Value on the
date of exercise equal to the product of the number of Shares as to which the
SAR is being exercised, and the excess of (i) the Fair Market Value, on such
date, of the Shares covered by the exercised SAR, over (ii) an exercise price
designated in the SAR Award Agreement. Notwithstanding the foregoing, a SAR
Award Agreement may limit the total settlement value that the Participant will
be entitled to receive upon the SAR's exercise, and may provide for settlement
either in cash or in any combination of cash or Shares that the Committee may
authorize pursuant to an Award Agreement. If, on the date on which a SAR or
portion thereof is to expire, the Fair Market Value of the underlying Shares
exceeds their aggregate exercise price of such SAR, then the SAR shall be deemed
exercised, and the Participant shall within ten (10) days thereafter receive the
Shares that would have been issued on such date if the Participant had
affirmatively exercised the SAR on that date.


(c)SARs related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option, and shall have an exercise price that is not less than the
exercise price of the related Option. A SAR shall entitle the Participant who
holds the related Option, upon exercise of the SAR and surrender of the related
Option, or portion thereof, to the extent that the SAR and related Option each
were previously unexercised, to receive payment of an amount determined pursuant
to Section 6(b) above. Any SAR granted in tandem with an ISO will contain such
terms as may be required to comply with the provisions of Code Section 422.


(d)Effect on Available Shares. All SARs that may be settled in Shares shall be
counted in full against the number of Shares available for award under the Plan,
regardless of the number of Shares actually issued upon settlement of the SARs.


7.    Restricted Shares, RSUs, and Unrestricted Share Awards.


(a)Grant. The Committee may grant Restricted Share, RSU, or Unrestricted Share
Awards to Eligible Persons, in all cases pursuant to Award Agreements setting
forth terms and conditions that are not inconsistent with the Plan. The
Committee shall establish as to each Restricted Share or RSU Award the number of
Shares deliverable or subject to the Award (which number may be determined by a
written formula), and the period or periods of time (the “Restriction Period”)
at the end of which all or some restrictions specified in the Award Agreement
shall lapse, and the Participant shall receive unrestricted Shares (and cash to
the extent provided in the Award Agreement) in settlement of the Award. Such
restrictions may include, without limitation, restrictions concerning dividend
and voting rights and transferability, and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Committee, including, without
limitation, criteria based on the Participant's duration of employment,
directorship or consultancy with the Company, individual, group, or divisional
performance criteria, Company performance, or other criteria selection by the
Committee. The Committee may make Restricted Share and RSU Awards with or
without the requirement for payment of cash or other consideration. In addition,
the Committee may grant Awards hereunder in the form of Unrestricted Shares
which shall vest in full upon the Grant Date or such other date as the Committee
may determine or which the Committee may issue pursuant to any program under
which one or more Eligible Persons (selected by the Committee in its sole
discretion) elect to pay for such Shares or to receive Unrestricted Shares in
lieu of cash bonuses that would otherwise be paid.


(b)Vesting and Forfeiture. The Committee shall set forth, in an Award Agreement
granting Restricted Shares or RSUs, the terms and conditions under which the
Participant's interest in the Restricted Shares or the Shares subject to RSUs
will become vested and non-forfeitable. Except as set forth in the applicable
Award Agreement or in employment-related agreements or as the Committee
otherwise determines, upon termination of a Participant's Continuous Service for
any reason, the Participant shall forfeit his or her Restricted Shares and RSUs
to the extent the Participant's interest therein has not vested on or before
such termination date; provided that if a Participant purchases Restricted
Shares and forfeits them for any reason, the Company shall return the purchase
price to the Participant to the extent either set forth in an Award Agreement or
required by Applicable Laws.


(c)Account for Restricted Shares. Unless otherwise provided in an Award
Agreement, the Company shall hold Restricted Shares in a book-entry restricted
account until the restrictions on such Shares lapse, and the Participant shall
provide the Company with appropriate stock powers endorsed in blank. The
Participant's failure to provide such stock powers within ten (10) days after
receiving a written request from the Company therefor shall entitle the
Committee to unilaterally declare a forfeiture of all or some of the
Participant's Restricted Shares.


5

--------------------------------------------------------------------------------







(d)Section 83(b) Elections. A Participant may make an election under Code
Section 83(b) (the “Section 83(b) Election”) with respect to Restricted Shares.
A Participant who has received RSUs may, within ten (10) days after receiving
the RSU Award, provide the Committee with a written notice of his or her desire
to make Section 83(b) Election with respect to the Shares subject to such RSUs.
The Committee may in its discretion convert the Participant's RSUs into
Restricted Shares, on a one-for-one basis, in full satisfaction of the
Participant's RSU Award. The Participant may then make a Section 83(b) Election
with respect to those Restricted Shares; provided that the Participant's Section
83(b) Election will be invalid if not filed with the Company and the appropriate
U.S. tax authorities within 30 days after the Grant Date of the RSUs that are
thereafter replaced by the Restricted Shares.


(e)Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant's Restricted Shares (or of the right to receive Shares underlying
RSUs), the Company shall deliver to the Participant, free from vesting
restrictions, one Share for each surrendered and vested Restricted Share (or
deliver one Share free of the vesting restriction for each vested RSU), unless
an Award Agreement provides otherwise and subject to Section 10 regarding
Withholding Taxes. No fractional Shares shall be distributed, and cash shall be
paid in lieu thereof.


8.    Performance Compensation Awards.


(a)Performance Units. Subject to the limitations set forth in paragraph (b)
hereof, the Committee may in its discretion grant Performance Awards, including
Performance Units to any Eligible Person and Performance Unit Awards that (i)
have substantially the same financial benefits and other terms and conditions as
Options, SARs or RSUs, but (ii) are settled only in cash. All Awards hereunder
shall be made pursuant to Award Agreements setting forth terms and conditions
that are not inconsistent with the Plan.


(b)Performance Compensation Awards. Subject to the limitations set forth herein,
the Committee may, at the time of grant of a Performance Award, designate it as
a “Performance Compensation Award” (payable in cash or Shares) in order that
such Award constitutes, “qualified performance-based compensation” under Code
Section 162(m), and has terms and conditions designed to qualify as such. With
respect to each such Performance Compensation Award, the Committee shall
establish, in writing within the time required under Code Section 162(m), a
Performance Period, Performance Measure(s), and Performance Formula(e). Once
established for a Performance Period, the Performance Measure(s) and Performance
Formula(e) shall not be amended or otherwise modified to the extent such
amendment or modification would cause the compensation payable pursuant to the
Award to fail to constitute qualified performance-based compensation under Code
Section 162(m).


A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant's
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant. In addition, notwithstanding the foregoing, the Committee may, if
and to the limited extent specifically provided in the Award Agreement, reduce
or eliminate the amount of the payable pursuant to a Performance Compensation
Award through the use of Negative Discretion in the event that exceptional
circumstances arise which, in the judgment of the Committee, would result in
payouts not consistent with the intentions of the Committee at the inception of
the Plan or the Award or would otherwise cause the Plan to operate in a manner
inconsistent with the best interests of the Company.


(c)Limitations on Awards. The maximum Performance Award that any one Participant
may receive for any one Performance Period shall not together exceed twenty
percent (20%) of the total number of Shares reserved under Section 3 above for
Awards (or, for Performance Units to be settled in cash, the equivalent Fair
Market Value as of the Effective Date of those twenty percent (20%) of such
Shares).


9.    Dividend Equivalent Rights. The Committee may grant Dividend Equivalent
Rights to any Eligible Person, and may do so either pursuant to an Award
Agreement that is independent of any other Award (other than an Option or SAR)
or through a provision in another Award that Dividend Equivalent Rights attach
to the Shares underlying the Award. For example, and without limitation, the
Committee may grant a Dividend Equivalent Right in respect of each Share subject
to a Restricted Share Award, RSU Award, or Performance Award.






6

--------------------------------------------------------------------------------





(a)Nature of Right. Each Dividend Equivalent Right shall represent the right to
receive amounts based on the dividends declared on Shares as of all dividend
payment dates during the term of the Dividend Equivalent Right (as determined by
the Committee). Unless otherwise determined by the Committee, a Dividend
Equivalent Right shall expire upon termination of the Participant's Continuous
Service, provided that a Dividend Equivalent Right that is granted as part of
another Award shall have a term and an expiration date that coincides with those
of the related Award.


(b)Settlement. Unless otherwise provided in an Award Agreement, Dividend
Equivalent Rights shall be paid out on the (i) record date for dividends if the
Award occurs on a stand-alone basis, and (ii) vesting or later settlement date
for another Award if the Dividend Equivalent Right is granted as part of it.
Payment of all amounts determined in accordance with this Section shall be in
Shares, with cash paid in lieu of fractional Shares, provided that the Committee
may instead provide in an Award Agreement for cash settlement of all or part of
the Dividend Equivalent Rights. Only the Shares actually issued pursuant to
Dividend Equivalent Rights shall count against the limits set forth in Section 3
above.


(c)Other Terms. The Committee may impose such other terms and conditions on the
grant of a Dividend Equivalent Right as it deems appropriate in its discretion
as reflected by the terms of the Award Agreement. The Committee may establish a
program under which Dividend Equivalent Rights may be granted in conjunction
with other Awards.


10.        Taxes; Withholding.


(a)General Rule. Participants are solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with
Awards, and neither the Company or any of its Affiliates, nor any of their
respective employees, directors, or agents shall have any obligation to
mitigate, indemnify, or otherwise hold any Participant harmless from any or all
of such taxes. The Company's obligation to deliver Shares (or to pay cash) to
Participants pursuant to Awards is at all times subject to a Participant's prior
or coincident satisfaction of all required Withholding Taxes. Except to the
extent otherwise either provided in an Award Agreement, the Company or any of
its Affiliates shall satisfy Withholding Taxes:


(i)first by withholding and cancelling the Participant's rights with respect to
a number of Shares that (A) would otherwise have been delivered to the
Participant pursuant to the Award, and (B) have an aggregate Fair Market Value
(as of the date of withholding) equal to the Withholding Taxes;


(ii)second by withholding any cash otherwise payable to the Participant pursuant
to the Award; and
(iii)finally, by withholding the cash otherwise payable to the Participant by
the Company.


The number of Shares withheld and cancelled to pay a Participant's Withholding
Taxes shall not be rounded up to the nearest whole Share sufficient to satisfy
such taxes. In such case, the Participant shall pay to the Company that amount
of cash that is equal to the amount by which the Withholding Taxes exceed the
Fair Market Value of such Shares as of the date of withholding.


(b)U.S. Code Section 409A. To the extent that the Committee determines that any
Award granted under the Plan is subject to Code Section 409A, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Code Section 409A. To the extent applicable, the Plan and any Award
Agreements shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, the Committee may adopt such amendments
to the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate (i) to exempt the Award from Code Section 409A and/or preserve
the intended tax treatment of the benefits provided with respect to the Award,
or (ii) to comply with the requirements of Code Section 409A and related
Department of Treasury guidance and thereby avoid the application of any penalty
taxes under such Section.


(c)Unfunded Tax Status. The Plan is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to a Person
pursuant to an Award, nothing contained in the Plan or any


7

--------------------------------------------------------------------------------





Award Agreement shall give such Person any rights that are greater than those of
a general creditor of the Company or any of its Affiliates, and a Participant's
rights under the Plan at all times constitute an unsecured claim against the
general assets of the Company for the collection of benefits as they come due.
Neither the Participant nor the Participant's duly- authorized transferee or
Beneficiaries shall have any claim against or rights in any specific assets,
Shares, or other funds of the Company.


11.        Non-Transferability of Awards.


(a)General. Except as set forth in this Section, or as otherwise approved by the
Committee, Awards may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution. The designation of a death Beneficiary by a Participant will not
constitute a transfer. An Award may be exercised during the lifetime of the
holder of an Award only by such holder, by the duly-authorized legal
representative of a holder who is Disabled, or by a transferee permitted by this
Section.


(b)Limited Transferability Rights. The Committee may in its discretion provide
in an Award Agreement that an Award in the form of a non-ISO, SAR, Restricted
Shares, or Performance Shares may be transferred, on such terms and conditions
as the Committee deems appropriate, either (i) by instrument to the
Participant's Immediate Family, (ii) by instrument to an inter vivos or
testamentary trust (or other entity) in which the Award is to be passed to the
Participant's designated beneficiaries, or (iii) by gift to charitable
institutions. Any transferee of the Participant's rights shall succeed and be
subject to all of the terms of the applicable Award Agreement and the Plan.


(c)Death. In the event of the death of a Participant, any outstanding Awards
issued to the Participant shall automatically be transferred to the
Participant's Beneficiary (or, if no Beneficiary is designated or surviving, to
the person or persons to whom the Participant's rights under the Award pass by
will or the laws of descent and distribution).


12.        Change in Capital Structure; Change in Control; Etc.


(a)Changes in Capitalization. The Committee shall equitably adjust the number of
Shares covered by each outstanding Award, and the number of Shares that have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the exercise or other price
per Share covered by each such outstanding Award, to reflect any increase or
decrease in the number of issued Shares resulting from a stock-split, reverse
stock-split, stock dividend, combination, recapitalization or reclassification
of the Shares, merger, consolidation, change in organization form, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company. In the event of any such transaction or event, the
Committee may provide in substitution for any or all outstanding Awards such
alternative consideration (including cash or securities of any surviving entity)
as it may in good faith determine to be equitable under the circumstances and
may require in connection therewith the surrender of all Awards so replaced. In
any case, such substitution of cash or securities shall not require the consent
of any person who is granted Awards pursuant to the Plan. Except as expressly
provided herein, or in an Award Agreement, if the Company issues for
consideration shares of stock of any class or securities convertible into shares
of stock of any class, the issuance shall not affect, and no adjustment by
reason thereof shall be required to be made with respect to the number or price
of Shares subject to any Award.


(b)Dissolution or Liquidation. In the event of the dissolution or liquidation of
the Company other than as part of a Change of Control but subject to the terms
of any Award Agreements or employment-related agreements between the Company or
any of its Affiliates and any Participant, each Award will terminate immediately
prior to the consummation of such dissolution or liquidation, subject to the
ability of the Committee to exercise any discretion authorized in the case of a
Change in Control.


(c)Change in Control. In the event of a Change in Control but subject to the
terms of any Award Agreements or employment-related agreements between the
Company or any of its Affiliates and any Participant, each outstanding Award
shall be assumed, or a substantially equivalent award shall be substituted, by
the surviving or successor company or a parent or subsidiary of such successor
company (in each case, the “Successor Company”) upon consummation of the Change
in Control. Notwithstanding the foregoing, instead of having outstanding Awards
be assumed or replaced with equivalent awards by the Successor Company, the
Committee may in its sole and absolute discretion and authority, without
obtaining the approval or consent of the Company's shareholders or any


8

--------------------------------------------------------------------------------





Participant with respect to his or her outstanding Awards, take one or more of
the following actions (with respect to any or all of the Awards, and with
discretion to differentiate between individual Participants and Awards for any
reason):


(i)accelerate the vesting of Awards so that Awards shall vest (and, to the
extent applicable, become exercisable) as to the Shares that otherwise would
have been unvested and provide that repurchase rights of the Company with
respect to Shares issued pursuant to an Award shall lapse as to the Shares
subject to such repurchase right;


(ii)arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the satisfaction and cancellation of all or some
outstanding Awards (based on the Fair Market Value, as of the date of the Change
in Control, of the Award being cancelled, based on any reasonable valuation
method selected by the Committee, and with the Committee having full discretion
to cancel either all Awards or only select Awards (such as only those that have
vested on or before the Change in Control), provided, that no payment of cash or
other consideration shall be made for Options that have an exercise price in
excess of Fair Market Value;


(iii)terminate all or some Awards upon the consummation of the Change in
Control, provided that the Committee shall provide for vesting of such Awards in
full as of a date immediately prior to consummation of the Change in Control. To
the extent that an Award is not exercised, settled, or cancelled prior to
consummation of a transaction in which the Award is not being assumed or
substituted, such Award shall terminate upon such consummation; and/or


(iv)make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject to
the terms set forth above and Section 17.


Notwithstanding the above and unless otherwise provided in an Award Agreement or
in any employment-related agreement between the Company or any of its Affiliates
and the Participant, in the event a Participant is Involuntarily Terminated on
or within twelve (12) months (or any other period set forth in an Award
Agreement) following a Change in Control, then any Award that is assumed or
substituted pursuant to this Section above shall accelerate and become fully
vested (and become exercisable in full in the case of Options and SARs), and any
repurchase right applicable to any Shares underlying the Award shall lapse in
full. The acceleration of vesting and lapse of repurchase rights provided for in
the previous sentence shall occur immediately prior to the effective date of the
Participant's Involuntary Termination.


13.    Recoupment of Awards. Unless otherwise specifically provided in an Award
Agreement, and to the extent permitted by Applicable Law, the Committee may in
its sole and absolute discretion, without obtaining the approval or consent of
the Company's shareholders or of any Participant, require that any Participant
reimburse the Company for all or any portion of any Awards granted under this
Plan (“Reimbursement”), or the Committee may require the termination of any
outstanding, unexercised, unexpired Awards (“Termination”), or rescission of any
exercise, payment, or delivery pursuant to the Award (“Rescission”), or the
recapture of any Shares (“Recapture”), if and to the extent:


(a)    the granting, vesting, or payment of such Award was predicated upon the
achievement of certain financial results that were subsequently the subject of a
material financial restatement;


(b)    in the Committee's view, the Participant either benefited from a
calculation that later proved to be materially inaccurate, or engaged in fraud
or misconduct that caused or partially caused the need for a material financial
restatement by the Company or any Affiliate; and lower granting, vesting, or
payment of such Award would have occurred based upon the conduct described in
clause (a) of this Section.


In each instance, the Committee shall, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination, or Rescission of, or
Recapture relating to, any such Award granted to a Participant; provided that
the Company will not seek Reimbursement, Termination, or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
(3) years prior to the first date of the applicable restatement period.
Notwithstanding any other provision of the Plan, all Awards shall be subject to
Reimbursement, Termination, Rescission, and/or Recapture to the extent required
by Applicable Law, including but not limited to Section 10D of the Exchange Act.


14.    Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare,


9

--------------------------------------------------------------------------------





or other benefit plan of the Company or any of its Affiliates except to the
extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.


15.    Administration of the Plan. The Committee shall administer the Plan in
accordance with its terms, provided that the Board may act in lieu of the
Committee on any matter. The Committee shall hold meetings at such times and
places as it may determine from time to time and may prescribe, amend, and
rescind such rules, regulations, and procedures for the conduct of its business
as it deems advisable. In the absence of a duly appointed Committee, the Board
shall function as the Committee for all purposes of the Plan.


(a)Committee Composition. The Board shall appoint the members of the Committee.
The Board may at any time appoint additional members to the Committee, remove
and replace members of the Committee with or without Cause, and fill vacancies
on the Committee however caused.


(b)Powers of the Committee. Subject to the provisions of the Plan, the Committee
shall have the authority, in its sole discretion:


(i)to grant Awards and to determine Eligible Persons to whom Awards shall be
granted from time to time and the number of Shares, units, or dollars to be
covered by each Award;


(ii)to determine, from time to time, the Fair Market Value of Shares;


(iii)to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including, but not limited to, any applicable exercise
or purchase price, the installments and conditions under which an Award shall
become vested (which may be based on performance), terminated, expired,
cancelled, or replaced, and the circumstances for vesting acceleration or waiver
of forfeiture restrictions, and other restrictions and limitations;


(iv)to approve the forms of Award Agreements and all other documents, notices,
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;


(v)to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;


(vi)to the extent consistent with the purposes of the Plan and without amending
the Plan, to modify, to cancel, or to waive the Company's rights with respect to
any Awards, to adjust or to modify Award Agreements for changes in Applicable
Law, and to recognize differences in foreign law, tax policies, or customs;


(vii)to require, as a condition precedent to the grant, vesting, exercise,
settlement, and/or issuance of Shares pursuant to any Award, that a Participant
agree to execute a general release of claims (in any form that the Committee may
require, in its sole discretion, which form may include any other provisions
(e.g. confidentiality and restrictions on competition) that are found in general
claims release agreements that the Company utilizes or expects to utilize);


(viii)in the event that the Company establishes, for itself or using the
services of a third party, an automated system for the documentation, granting,
settlement, or exercise of an Award, such as a system using an internet website
or interactive voice response, to implement paperless documentation, granting,
settlement, or exercise of Awards by a Participant, may be permitted through the
use of such an automated system; and


(ix)to make all interpretations and to take all other actions that the Committee
may consider necessary or advisable to administer the Plan or to effectuate its
purposes.


Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Trustees
or Employees.


(c)    Local Law Adjustments and Sub-Plans. To facilitate the making of any
grant of an Award under this Plan, the Committee may adopt rules and provide for
such special terms for Awards to Participants who are (i) located within the
United States, (ii) foreign nationals, or (iii) employed by the Company or any
of its Affiliates


10

--------------------------------------------------------------------------------





outside of the United States of America as the Committee may consider necessary
or appropriate to accommodate differences in local law, tax policy, or custom.
Without limiting the foregoing, the Company is specifically authorized to adopt
rules and procedures regarding local currency conversion, taxes, withholding
procedures, and handling of stock certificates, which vary with the customs and
requirements of particular countries. The Company may adopt sub-plans and
establish escrow accounts and trusts, and settle Awards in cash in lieu of
shares, as may be appropriate, required or applicable to particular locations
and countries.


(d)Action by Committee. Unless otherwise established by the Board or in any
charter of the Committee, a majority of the Committee shall constitute a quorum,
and the acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by all members of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by an officer or other employee of
the Company or any of its Affiliates, the Company's independent certified public
accounts, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.


(e)Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee's prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee's interpretation and construction of any provision of the Plan or of
any Award or Award Agreement, and all determinations that the Committee makes
pursuant to the Plan, shall be final, binding, and conclusive. The validity of
any such interpretation, construction, decision or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly made in bad faith or materially
affected by fraud.


(f)    No Liability; Indemnification. Neither the Board nor any Trustee or
Committee member, nor any Person acting at the direction of the Board or the
Committee, shall be liable for any act, omission, interpretation, construction,
or determination made in good faith with respect to the Plan, any Award, or any
Award Agreement. The Company and its Affiliates shall pay or reimburse any
Committee member, Trustee, Employee, or Consultant who in good faith takes
action on behalf of the Plan for all expenses incurred with respect to the Plan,
and to the full extent allowable under Applicable Law shall indemnify each and
every one of them for any claims, liabilities, and costs (including reasonable
attorney's fees) arising out of their good faith performance of duties on behalf
of the Plan. The Company and its Affiliates may, but shall not be required to,
obtain liability insurance for this purpose


(g)Claims Limitations Period. Any Participant who believes he or she is being
denied any benefit or right under this Plan or under any Award may file a
written claim with the Committee. Any claim must be delivered to the Committee
within sixty (60) days of the specific event giving rise to the claim. Untimely
claims will not be processed and shall be deemed denied. The Committee will
notify the Participant of its decision in writing as soon as administratively
practicable. Claims not responded to by the Committee in writing within 120 days
of the date the written claim is delivered to the Committee shall be deemed
denied. The Committee’s decision, including any deemed denial, is final, binding
and conclusive on all persons. No lawsuit relating to this Plan may be filed
before a written claim is filed with the Committee and is denied or deemed
denied, and any permitted lawsuit must be filed within one year of such denial
or deemed denial or be forever barred.


(h)Expenses. The expenses of administering the Plan shall be borne jointly and
severally by the Company and its Affiliates.


16.    Time of Granting Awards. The date of grant (“Grant Date”) of an Award
shall be the date on which the Committee makes the determination granting such
Award or such other date as is determined by the Committee, provided that in the
case of an ISO, the Grant Date shall be the later of the date on which the
Committee makes the determination granting such ISO or the date of commencement
of the Participant's employment relationship with the Company; and, provide
further, that the grant date under generally accepted accounting principles as
consistently applied by the Company may be different than the Grant Date
hereunder.


17.    Modification of Awards and Substitution of Options. Within the
limitations of the Plan, the Committee may modify an Award to accelerate the
rate at which an Option or SAR may be exercised, to accelerate the vesting of
any Award, to extend or renew outstanding Awards, to accept the cancellation of
outstanding


11

--------------------------------------------------------------------------------





Awards to the extent not previously exercised, or to make any change that the
Plan would permit for a new Award. However, except as approved by the Company's
shareholders for any period during which it is subject to the reporting
requirements of the Exchange Act, any amendment to this Plan or any Award
Agreement that results in the repricing of an Option or SAR issued under this
Plan shall not be effective without prior approval of the shareholders of the
Company. For this purpose, repricing includes a reduction in the exercise price
of an Option or SAR or the cancellation of an Option or SAR in exchange for
cash, Options, or SARs with an exercise price less than the exercise price of
the cancelled Option or SAR, other awards under this Plan, or any other
consideration provided by the Company. Notwithstanding the foregoing in this
Section 17, and except as provided in Section 13, no modification of an
outstanding Award may materially and adversely affect a Participant's rights
thereunder unless either (i) the Participant provides written consent to the
modification, or (ii) before a Change in Control, the Committee determines in
good faith that the modification is not materially adverse to the Participant.


18.    Plan Amendment and Termination. The Committee may amend or terminate the
Plan as it shall deem advisable; provided that no change shall be made that
increases the total number of Shares reserved for issuance pursuant to Awards
(except pursuant to Section 12 above) unless such change is authorized by the
shareholders of the Company. A termination or amendment of the Plan shall not
materially and adversely affect a Participant's vested rights under an Award
previously granted to him or her, unless the Participant consents in writing to
such termination or amendment. Notwithstanding the foregoing, the Committee may
amend the Plan to comply with changes in tax, securities laws or regulations, or
U.S. generally accepted accounting principles, or in the interpretation thereof.


19.    Term of Plan. If not sooner terminated by the Board, this Plan shall
terminate at the close of business on the date ten (10) years after the earlier
of the date on which the Board approved the Plan and the Effective Date of the
Plan as determined under Section 1(b) above. No Awards shall be made under the
Plan after its termination.


20.    Governing Law. The terms of this Plan shall be governed by the laws of
the State of Maryland, within the United States of America, without regard to
the State’s conflict of laws rules.


21.        Laws and Regulations.


(a)General Rules. This Plan, the granting of Awards, the exercise of Options and
SARs, and the obligations of the Company hereunder (including those to pay cash
or to deliver, sell, or accept the surrender of any of its Shares or other
securities) shall be subject to all Applicable Law. In the event that any Shares
are not registered under any Applicable Law prior to the required delivery of
them pursuant to Awards, the Company may require, as a condition to their
issuance or delivery, that the persons to whom the Shares are to be issued or
delivered make any written representations and warranties (such as that such
Shares are being acquired by the Participant for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares) that the Committee may reasonably require, and the Committee may
in its sole discretion include a legend to such effect on the certificates
representing any Shares issued or delivered pursuant to the Plan.


(b)Black-out Periods. Notwithstanding any contrary terms within the Plan or any
Award Agreement, the Committee shall have the absolute discretion to impose a
“blackout” period on the exercise of any Option or SAR, as well as the
settlement of any Award, with respect to any or all Participants (including
those whose Continuous Service has ended) to the extent that the Committee
determines that doing so is either desirable or required in order to comply with
applicable securities laws.


(c)Severability; Blue Pencil. In the event that any one or more of the
provisions of this Plan shall be or become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. If, in the opinion of
any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.


22.    No Shareholder Rights. Neither any Participant nor any transferee or
Beneficiary of a Participant shall have any rights as a shareholder of the
Company with respect to any Shares underlying any Award until the date of
issuance of a share (by certificate or book-entry) to such Participant,
transferee, or Beneficiary for


12

--------------------------------------------------------------------------------





such Shares in accordance with the Company's governing instruments and
Applicable Law. Prior to the issuance of Shares or Restricted Shares pursuant to
an Award, a Participant shall not have the right to vote or to receive dividends
or any other rights as a shareholder with respect to the Shares underlying the
Award (unless otherwise provided in the Award Agreement for Restricted Shares),
notwithstanding its exercise in the case of Options and SARs. No adjustment will
be made for a dividend or other right that is determined based on a record date
prior to the date the stock certificate is issued, except as otherwise
specifically provided for in this Plan or an Award Agreement.


23.    No Employment Rights. The Plan shall not confer upon any Participant any
right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way a Participant's right or the Company's
right to terminate the Participant's employment, service, or consulting
relationship at any time, with or without Cause.


24.    Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this Section 24 by
and among, as applicable, the Company and its Affiliates for the purpose of
implementing, administering, and managing this Plan and Awards and the
Participant’s participation in this Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of all Awards (the “Data”). In addition to
transferring the Data amongst themselves as necessary for the purpose of
implementation, administration, and management of this Plan and Awards and the
Participant’s participation in this Plan, the Company and its Affiliates may
each transfer the Data to any third parties assisting the Company in the
implementation, administration, and management of this Plan and Awards and the
Participant’s participation in this Plan. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country and any
given recipient’s country may have different data privacy laws and protections.
By accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the purposes of assisting the Company in the implementation, administration, and
management of this Plan and Awards and the Participant’s participation in this
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Company or the Participant may elect
to deposit any Shares. The Data related to a Participant will be held only as
long as is necessary to implement, administer, and manage this Plan and Awards
and the Participant’s participation in this Plan. A Participant may, at any
time, view the Data held by the Company with respect to such Participant,
request additional information about the storage and processing of the Data with
respect to such Participant, recommend any necessary corrections to the Data
with respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting the Participant’s local human
resources representative. The Company may cancel the Participant’s eligibility
to participate in this Plan, and in the Committee’s sole and absolute
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents described herein. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participants may contact their local human resources representative.
  








13

--------------------------------------------------------------------------------






___________________


Appendix I: Definitions


___________________


As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract, or otherwise, and the terms “affiliated,” “controlling,” and
“controlled” have meanings correlative to the foregoing.


“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.


“Award” means any award made, in writing or by an electronic medium, pursuant to
the Plan, including awards made in the form of an Option, a SAR, a Restricted
Share, a RSU, an Unrestricted Share, a Performance Award, or Dividend Equivalent
Rights, or any combination thereof, whether alternative or cumulative.


“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used and may change them from time to time for
any reason.


“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant's rights with respect
to an Award or to receive payment or settlement under an Award after the
Participant's death.


“Board” means the Board of Trustees of the Company.


“Cause” for termination of a Participant's Continuous Service will have the
meaning set forth in any unexpired employment agreement between the Company and
the Participant. In the absence of such an agreement, “Cause” will exist if the
Participant is terminated from employment or other service with the Company or
any of its Affiliates for any of the following reasons: (i) the Participant's
willful failure to substantially perform his or her duties and responsibilities
to the Company or deliberate violation of a material Company policy; (ii) the
Participant's commission of any material act or acts of fraud, embezzlement,
dishonesty, or other willful misconduct; (iii) the Participant's material
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or (iv)
Participant's willful and material breach of any of his or her obligations under
any written agreement or covenant with the Company.


The Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause. The Committee's determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons. The foregoing definition does not in any way
limit the Company's ability to terminate a Participant's employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.


Change in Control” means any of the following:


(i)Acquisition of Controlling Interest. Any Person (other than Persons who are
Employees at any time more than one year before a transaction) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company's then
outstanding securities. In applying the preceding sentence, (i) securities
acquired directly from the Company or its Affiliates by or for the Person shall
not be taken into account, and (ii) an agreement to vote securities shall be
disregarded unless its ultimate purpose is to cause what would otherwise be
Change of Control, as reasonably determined by the Board.


A-1

--------------------------------------------------------------------------------







(ii)Change in Board Control. During a consecutive two (2)-year period commencing
after the date of adoption of this Plan, individuals who constituted the Board
at the beginning of the period (or their approved replacements, as defined in
the next sentence) cease for any reason to constitute a majority of the Board. A
new Trustee shall be considered an “approved replacement” Trustee if his or her
election (or nomination for election) was approved by a vote of at least a
majority of the Trustees then still in office who either were Trustees at the
beginning of the period or were themselves approved replacement Trustees, but in
either case excluding any Trustee whose initial assumption of office occurred as
a result of an actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board.


(iii)Merger. The Company consummates a merger, or consolidation of the Company
with any other corporation unless: (a) the voting securities of the Company
outstanding immediately before the merger or consolidation would continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; and (b) no Person (other than
Persons who are Employees at any time more than one year before a transaction)
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company's
then outstanding securities.


(iv)Sale of Assets. The stockholders of the Company approve an agreement for the
sale or disposition by the Company of all, or substantially all, of the
Company's assets.


(v)Liquidation or Dissolution. The stockholders of the Company approve a plan or
proposal for liquidation or dissolution of the Company.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Shares immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board or its successor,
provided that the term “Committee” means (i) the Board when acting at any time
in lieu of the Committee, (ii) with respect to any decision involving an Award
intended to satisfy the requirements of Code Section 162(m), a committee
consisting of two or more Trustees of the Company who are “outside directors”
within the meaning of Code Section 162(m), and (iii) with respect to any
decision relating to a Reporting Person, a committee consisting solely of two or
more Trustees who are disinterested within the meaning of Rule 16b-3.


“Company” means Lexington Realty Trust, a Maryland real estate investment trust;
provided that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.


“Company Share” means a share of beneficial interest, $.0001 par value per
share, of the Company classified as “common stock.” In the event of a change in
the capital structure of the Company affecting the common stock (as provided in
Section 12), the Shares resulting from such a change in the common stock shall
be deemed to be Company Stock within the meaning of the Plan.


“Consultant” means any person (other than an Employee or Trustee), including an
advisor, who is engaged by the Company or any Affiliate to render services and
is compensated for such services.


“Continuous Service” means a Participant's period of service in the absence of
any interruption or termination, as an Employee, Trustee, or Consultant.
Continuous Service shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Trustee to advisory


A-2

--------------------------------------------------------------------------------





director or emeritus status; or (iv) transfers between locations of the Company
or between the Company and its Affiliates. Changes in status between service as
an Employee, Trustee, and a Consultant will not constitute an interruption of
Continuous Service if the individual continues to perform bona fide services for
the Company. The Committee shall have the discretion to determine whether and to
what extent the vesting of any Awards shall be tolled during any paid or unpaid
leave of absence; provided, however, that in the absence of such determination,
vesting for all Awards shall be tolled during any such unpaid leave (but not for
a paid leave).


“Disabled” will have the meaning set forth in any unexpired employment agreement
between the Company and the Participant. In the absence of such an agreement,
“Disabled” means (i) for an ISO, that the Participant is disabled within the
meaning of Code Section 22(e)(3), and (ii) for other Awards, a condition under
which that the Participant:


(i)is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or


(ii)is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, received income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company.


“Dividend Equivalent Rights” means Awards pursuant to Section 9 of the Plan,
which may be attached to other Awards.


“Effective Date” means the date on which the Company's shareholders approve the
Plan.


“Eligible Person” means any Consultant, Trustee, or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.


“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director's fee to a
Trustee shall not be sufficient to constitute “employment” of such Trustee by
the Company.


“Employer” means the Company and each Subsidiary and Affiliate that employs one
or more Participants.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, as of any date (the “Determination Date”) means: (i)
the closing price of a Share on the New York Stock Exchange or the American
Stock Exchange (collectively, the “Exchange”), on the day before (or, with
respect to a Grant Date, the day of) Determination Date, or, if shares were not
traded on such day, then on the nearest preceding trading day during which a
sale occurred; or (ii) if such stock is not traded on the Exchange but is quoted
on NASDAQ or a successor quotation system, (A) the last sales price (if the
stock is then listed as a National Market Issue under The Nasdaq National Market
System) or (B) the mean between the closing representative bid and asked prices
(in all other cases) for the stock on the day before the Determination Date as
reported by NASDAQ or such successor quotation system; or
(iii)if such stock is not traded on the Exchange or quoted on NASDAQ but is
otherwise traded in the over-the-counter, the mean between the representative
bid and asked prices on the day before the Determination Date; or (iv) if
subsections (i)-(iii) do not apply, the fair market value established in good
faith by the Board.


“Grant Date” has the meaning set forth in Section 16 of the Plan.


“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and shall include adoptive relationships.


“Incentive Stock Option” (or “ISO”) means, an Option that qualifies for
favorable income tax treatment under Code Section 422.


“Involuntary Termination” means termination of a Participant's Continuous
Service under the following circumstances occurring on or after a Change in
Control:


A-3

--------------------------------------------------------------------------------







(i)termination without Cause by the Company or an Affiliate or successor
thereto, as appropriate; or


(ii)voluntary resignation by the Participant through the following actions: (1)
the Participant provides the Company with written notice of the existence of one
of the events, arising without the Participant's consent, listed in clauses (A)
through (C), below within thirty (30) days of the initial existence of such
event; (2) the Company fails to cure such event within thirty (30) days
following the date such notice is given; and (3) the Participant elects to
voluntarily terminate employment within the ninety (90) day period immediately
following such event. The events include: (A) a material reduction in the
Participant's authority, duties, and responsibilities, provided that a mere
change in the Participant's title shall not trigger an Involuntary Termination,
(B) the Participant being required to relocate his place of employment, other
than a relocation within fifty (50) miles of the Participant's principal work
site at the time of the Change in Control, or (C) a material reduction in the
Participant's Base Salary other than any such reduction consistent with a
general reduction of pay for similarly-situated Participants.


“Negative Discretion” means the discretion authorized by this Plan to be applied
by the Administrator to eliminate or reduce the size of a Performance Unit in
accordance with Section 10(d) and/or Section 12(c) of this Plan, as long as the
exercise of such discretion would not cause the Performance Unit to fail to
qualify as “performance-based compensation” under Section 162(m) of the Code.


“Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.


“Option Proceeds” shall mean the cash actually received by the Company for the
exercise price in connection with the exercise of Options that are exercised
after the Effective Date of the Plan, plus the maximum tax benefit that could be
realized by the Company as a result of the exercise of such Options, which tax
benefit shall be determined by multiplying (i) the amount that is deductible for
Federal income tax purposes as a result of any such Option exercise (currently,
equal to the amount upon which the Participant's withholding tax obligation is
calculated), times (ii) the maximum Federal corporate income tax rate for the
year of exercise. With respect to Options, to the extent that a Participant pays
the exercise price and/or withholding taxes with Shares, Option Proceeds shall
not be calculated with respect to the amounts so paid in Shares


“Option” means a right to purchase Shares at a price and on terms and conditions
determined in accordance with the Plan.


“Participant” means any Eligible Person who holds an outstanding Award.


“Performance Awards” mean Awards granted pursuant to Section 8 of the Plan.


“Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Measure(s). Performance Formulae may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.


“Performance Measure” means a performance measure selected by the Committee to
measure Company, Affiliate, and/or business unit performance for a Performance
Period, whether in absolute or relative terms, including, without limitation,
terms relative to a peer group or index, funds from operations or adjusted
company funds from operations as defined by the National Association of Real
Estate Investment Trusts (or a similar measure as defined by the Company in its
filings with the Securities and Exchange Commission); earnings before interest,
taxes, depreciation and amortization and any related ratio to debt, same store
results, funds available for distribution; net operating income; investment
volume, research and development milestones; business divestitures and
acquisitions; cash flow; cash position and cash equivalents; collaboration
arrangements; collaboration progression; credit rating; customer service;
earnings (which may include earnings before interest and taxes, earnings before
taxes and net earnings); earnings per share; economic value added; employee
retention; employee satisfaction; expenses, including expense reduction;
financing events; gross margin; growth with respect to any of the foregoing
measures; growth in bookings; growth in revenues; growth in stockholder value
relative to the moving average of the S&P 500 Index or another index; internal
rate of return; inventory balance; inventory turnover ratio; market share; net
income; net profit; net sales; new product development; new product invention or
innovation; number of customers; operating cash flow; operating expenses;
operating income; operating margin; pre-tax profit; product approvals; product
sales; productivity; projects in development; regulatory filings and/or
approvals; return on assets; return on capital (including initial cash yield and
generally


A-4

--------------------------------------------------------------------------------





accepted accounting principle yield for investments or dispositions);
weighted-average lease term; disposition volume; occupancy; tenant retention;
refinancing savings; return on stockholder equity; return on investment; return
on sales; revenue (which may include product, royalty, licensing, total and/or
other revenue); revenue growth; sales growth; sales results; stock price;
strategic transactions; time to market; total stockholder return (whether
absolute or relative to a peer or other objective index); ratio of debt to debt
plus equity; ratio of debt to total assets; maximum leverage; fixed charge
coverage; recourse secured indebtedness ratio; secured indebtedness ratio;
unsecured debt service coverage; unencumbered leverage; unencumbered assets to
unsecured debt; ratio of operating earnings to capital spending; working
capital; and objective operating goals, objective employee metrics, and other
objective financial or other metrics relating to the progress of the Company or
to a Subsidiary, division or department thereof. Any criteria used may be
measured, as applicable, (i) in absolute terms, (ii) in combination with another
Performance Measure or Measures (for example, but not by way of limitation, as a
ratio or matrix), (iii) in relative terms (including, but not limited to,
results for other periods, passage of time and/or against another company or
companies or an index or indices), (iv) on a per-share or per-capita basis, (v)
against the performance of the Company as a whole or a segment of the Company
(including, but not limited to, any combination of the Company and any
subsidiary, division, business unit, joint venture and/or other segment), and/or
(vi) on a pre-tax or after-tax basis. The Performance Measures may differ from
Participant to Participant and from Award to Award. Each such measure shall be,
to the extent applicable, determined in accordance with generally accepted
accounting principles as consistently applied by the Company (or such other
standard applied by the Committee) and, if so determined by the Committee, and
in the case of a Performance Compensation Award, to the extent permitted under
Code Section 162(m), adjusted to omit the effects of extraordinary items, gain
or loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles. Performance Measures may vary from Performance Period to Performance
Period and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative. An Award Agreement may
provide that the determination with respect to any Performance Measure or
Measures shall include or exclude events or items as specified in an Award
Agreement by the Committee in its sole discretion, including, without
limitation, the following unusual or nonrecurring events: (A) asset write downs;
(B) litigation or claim judgments or settlements; (C) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results; (D) any reorganization and restructuring programs; (E) extraordinary
nonrecurring items as described in Financial Accounting Standards Board
Accounting Standards Codification 225-20 “Extraordinary and Unusual Items”
and/or in the management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s Annual Report on Form 10-K for
the applicable Fiscal Year; (F) acquisitions or divestitures; and (G) foreign
exchange gains and losses.


“Performance Period” means one (1) or more periods of time (of not less than one
(1) fiscal year of the Company), as the Committee may designate, over which the
attainment of one (1) or more Performance Measure(s) will be measured for the
purpose of determining a Participant's rights in respect of an Award.


“Performance Unit” means an Award granted pursuant to Section 8(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.


“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint- stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.


“Plan” means this Lexington Realty Trust Amended and Restated 2011 Equity-Based
Award Plan.


“Recapture”, “Rescission”, “Reimbursement” have the meanings set forth in
Section 13 of the Plan.


“Recoupment” has the meaning set forth in Section 13 of the Plan.


“Reporting Person” means an Employee, Trustee, or Consultant who is subject to
the reporting requirements set forth under Rule 16b-3.


“Restricted Share” means a Company Share awarded with restrictions imposed under
Section 7.


“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares or cash upon the lapse of restrictions imposed under Section 7.


“Retirement” means a Participant's termination of employment after age 65.




A-5

--------------------------------------------------------------------------------





“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.


“Share” means a share of Common Stock of the Company, as adjusted in accordance
with Section 13 of the Plan.


“SAR” or “Share Appreciation Right” means a right to receive amounts awarded
under Section 6.


“Ten Percent Holder” means a person who owns (within the meaning of Code Section
422) stock representing more than ten percent (10%) of the combined voting power
of all classes of stock of the Company.


“Termination” has the meaning set forth in Section 15 of the Plan.


“Trustee” means a member of the Board, or a member of the board of directors of
an Affiliate of the Company.


“Unrestricted Shares” mean Shares that are not subject to restrictions that are
awarded pursuant to Section 7 of the Plan.


“Withholding Taxes” means the aggregate amount, up to maximum statutory limits
as in effect from time to time, of federal, state, local and foreign income,
payroll and other taxes that the Company and any of its Affiliates are required
to withhold in connection with any Award.




A-6